—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated July 29, 1997, which adopted in part the finding and recommendation of an Administrative Law Judge, made after a hearing, found the petitioner to be guilty of certain enumerated charges, and terminated his employment as a New York City Transit Police Officer.
Adjudged that the determination is confirmed, with costs, and the proceeding is dismissed, on the merits.
There was substantial evidence to support the determination of the New York City Transit Authority that the petitioner was randomly chosen to submit to drug testing, and that the test results revealed that he was guilty of having ingested cocaine.
Under the circumstances of this case, we do not find the penalty of dismissal to be so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Canty v Spooner, 216 AD2d 463; Matter of Palette v City of New York, 208 AD2d 427; Matter of Harmon v New York City Police Dept., 188 AD2d 429; Kearse v Brown, 184 AD2d 271).
*465The petitioner’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.